 

Exhibit 10.1

 

LabStyle Innovations Corp.

 

Amendment No. 2 to the 2012 Equity Incentive Plan

 

Adopted on June 18, 2014

 

Pursuant to Section 12 of the 2012 Equity Inventive Plan, as amended (the
“Plan”), of LabStyle Innovations Corp. (the “Company”), the Board of Directors
of the Company has duly adopted a resolution approving this Amendment No. 2 to
the Plan to increase the total number of shares of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) reserved and available
for issuance under the Plan as follows:

 

Section 4(a) of the Plan is hereby amended to read in its entirety as follows:

 

“(a) Share Reserve. Subject to the provisions of Section 10 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Option Awards shall not exceed in the aggregate of 7,500,000 shares
of Common Stock. During the terms of the Option Awards, the Company shall keep
available at all times the number of shares of Common Stock required to satisfy
such Awards.”

 

All other terms and provisions of the Plan shall remain unchanged and in full
force and effect as written.

 

A majority in voting interest of stockholders of the Company duly approved this
Amendment No. 2 to the Plan at the Company’s annual meeting held on June 17,
2014.

 

IN WITNESS WHEREOF, this Amendment No. 2 is made effective this 18th day of June
2014.

 

 

  LABSTYLE INNOVATIONS CORP.           By:  /s/ Gadi Levin     Name: Gadi Levin
Title: Secretary, Treasurer and Chief Financial Officer

 

 

 

 